Citation Nr: 0717473	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for periodontal 
disease, to include as secondary to service-connected 
diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1967 to September 1970 
with subsequent duty in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and October 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran submitted additional 
evidence in December 2006, and by way of correspondence dated 
in January 2007, the veteran waived RO review of this 
additional evidence.  Therefore, the Board finds that its 
consideration of this evidence in the first instance is not 
prejudicial to the veteran.  The veteran testified at a Board 
hearing at the RO in February 2007.

The issue of entitlement to service connection for 
periodontal disease, to include as secondary to service-
connected diabetes mellitus, type 2, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Board notes at this point that the veteran's 
February 2007 Board hearing testimony appears to indicate 
that the veteran would like to file a claim for an increased 
rating for his service-connected trigeminal neuropathy, right 
mandibular nerve.  The Board hereby refers this matter to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not have combat duty and none of his 
alleged in-service stressors have been corroborated by 
official records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.

3.  There is no clinical evidence or opinion of record 
indicating the veteran currently has a lumbar spine 
disability due to his service in the military.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).

2.  A lumbar spine disability was not incurred in or 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 CFR § 3.159(b)(1) (2006).  As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In this case, in February 2003, August 2005 and March 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him, what information and evidence will 
be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish increased 
ratings and earlier effective dates until after the rating 
decisions on appeal had been issued.  As such, the VCAA 
notice was deficient as to timing.  Nevertheless, the Board 
finds that the veteran was not prejudiced by such error 
because in light of the denial of service connection as to 
the claims on appeal, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Additionally, it is pertinent to note that 
the evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private treatment records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claims.  As 
such, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

PTSD

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show that he was a 
mechanic and contain no evidence of awards, medals or 
citations evincing combat duty.  Additionally, the Board 
notes that treatment records from the Vet Center dated in 
2004 and 2005 show that the veteran consistently denied any 
combat duty in Vietnam.  Finally, the Board notes that the 
veteran's service records are negative for any findings 
relating to PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years.  In order to establish service connection for 
PTSD, however, the diagnosis must be based upon participation 
in combat with the enemy, POW experiences, or a verified in-
service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

In multiple statements, the veteran claimed that his in-
service stressors were seeing body bags, being near mortar 
attacks and rocket attacks, hearing shooting, seeing a plane 
crash, and seeing disabled Vietnamese children.  The veteran 
also submitted photos of him in Vietnam.  However, the 
veteran provided no names of any people he allegedly saw 
injured or killed, and no specific dates for any of these 
alleged stressors.  He also failed to provide any of the 
requested information regarding company, battalion, regiment, 
brigade, or division and only provided that he was apparently 
with the "483 CAM SQ/MAINT."  The Board also notes that the 
veteran never claims to have been fired upon, or to have been 
subject to any type of mortar or rocket attack.  He describes 
many alleged stressors by stating that they were "nearby" 
or that he heard that someone had been injured, or that he 
was in a place where someone had been injured several days 
before.  The veteran has also not submitted any statements 
from witnesses or any other corroborating evidence to help 
verify his alleged PTSD stressors.

VA cannot attempt to verify these incidents without more 
details regarding the time, place, and name of people 
involved.  The veteran has only provided general descriptions 
of service in a combat area, with insufficient details 
regarding time, date and place or individuals involved.  
Generally, anecdotal incidents such as these alleged events 
are not researchable, since incidents can only be officially 
researched if they have been reported and documented.  See 38 
C.F.R. § 3.159 (c)(2)(i) (2005).  As such, the veteran's 
alleged in-service stressors have not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors have not 
been corroborated by official records, buddy statements, or 
any other supportive evidence.  The veteran's diagnosis of 
PTSD, first shown years after service, has not been 
attributed to a verified in-service stressor.  Accordingly, 
service connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

Lumbar Spine Disability

As noted above, applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has filed a claim for entitlement to service 
connection for a lumbar spine disability.  He has submitted 
medical evidence showing a current lumbar spine disability 
and a statement describing how he allegedly injured his back 
during active duty service in 1969 or 1970.  However, the 
veteran's service medical records are devoid of reference to 
any complaints or diagnosis of a lumbar spine disability.  
The Board notes that all of the available annual physical 
examination reports subsequent to 1970, including the last 
report dated in March 1991, show that the veteran denied any 
problems with his spine and that his spine was clinically 
evaluated and found to be within normal limits.

In light of the lack of objective evidence of any in-service 
injury or disease of the lumbar spine, the total lack of 
continuity of symptomatology of a chronic lumbar spine 
disability until many years after active duty service, and 
the lack of competent medical evidence providing a nexus to 
service, the Board finds that entitlement to service 
connection for a lumbar spine disability is not warranted.


Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.


REMAND

As noted above, the veteran has applied for entitlement to 
service connection for periodontal disease, to include as 
secondary to service-connected diabetes mellitus, type 2.  At 
this point the Board observes that generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  38 C.F.R. § 3.381 
(2006).  The Board notes that it is clear from the veteran's 
testimony at the February 2007 Board hearing at the RO that 
the veteran is indeed seeking dental treatment for his 
periodontal disease; nevertheless, the Board believes it is 
imperative to point out that in cases of periodontal disease, 
service connection can generally only be established for 
treatment purposes, and not for compensation purposes.

The medical evidence of record includes an August 2003 VA 
examination report which states that bacteria, not diabetes 
mellitus, cause periodontal disease.  Nevertheless, the 
record also includes a February 2004 letter from J. M. (who 
appears to be a dentist) which notes that while diabetes 
mellitus does not cause periodontal disease, periodontal 
disease progresses more rapidly in individuals with diabetes 
mellitus.  This evidence indicates that it is possible that 
the veteran's service-connected diabetes mellitus has 
aggravated his existing periodontal disease.  The Board notes 
at this point that under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately 
due to or the result of a service-connected disease or 
injury.  The regulation permits service connection not only 
for disability caused by service-connected disability, but 
for the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2006).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  As such, the Board finds 
that this matter must be remanded for an examination and an 
etiology opinion as to whether or not the veteran's service-
connected diabetes mellitus has aggravated his periodontal 
disease and, if so, to what extent.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should arrange for a 
dental examination for the veteran for 
the purpose of determining the etiology 
of the veteran's current periodontal 
disease.  After the review of the 
relevant medical evidence in the claims 
file, to include the February 2004 letter 
from J. M. and the August 2003 VA 
examination report, and clinical 
evaluation, the examiner is requested to 
opine as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
periodontal disease was caused or 
aggravated by his service-connected 
diabetes mellitus.  If aggravation is 
found, the examiner should be asked to 
provide an opinion as to the degree of 
aggravation, beyond the natural 
progression of the periodontal disease.  
A baseline level of severity of the 
nonservice-connected periodontal disease 
or injury must be established by medical 
evidence created before the onset of 
aggravation.  The examiner is also asked 
to provide a rationale for any opinion 
expressed.  If the examiner must resort 
to speculation to answer any question, he 
or she should so state.  The examiner is 
advised that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.  

2.  Following completion of the foregoing 
and any other indicated development, the 
AMC/RO must readjudicate the claim of 
entitlement to service connection for 
periodontal disease, to include as 
secondary to service-connected diabetes 
mellitus, type 2, in light of Allen v. 
Brown, 7 Vet. App. 439 (1995).   If the 
benefit sought on appeal is not granted, 
an appropriate supplemental statement of 
the case should be issued to the veteran 
and his representative and they should be 
provided an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


